   Case 2:19-cv-00236 Document 272 Filed 08/22/19 Page 1 of 5 PageID #: 2631



                              UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF WEST VIRGINIA

                                        CHARLESTON DIVISION




 DON BLANKENSHIP,                                  Case No.: 2:19-cv-00236

                          Plaintiffs,              [Honorable John T. Copenhaver, Jr.]

                   vs.

 HONORABLE ANDREW NAPOLITANO
 (RET.) et al.
                          Defendants.




  EXPEDITED AND UNOPPOSED MOTION AND MEMORANDUM IN SUPPORT OF
          AMENDED MOTION TO DISMISS BRIEFING SCHEDULE

           In accordance with the Federal Rules of Civil Procedure 6(b) and Local Rules 7.1(a)(2),

Plaintiff Don Blankenship (“Plaintiff”), through his undersigned counsel, with the consent of

Defendants Cable News Network, Inc., Sarah Elizabeth Cupp, Joe Lockhart, Josh Dawsey, Jenna

Johnson, Dana Milbank, Amber Phillips, WP Company LLC (d/b/a The Washington Post),

Michelangelo Signorile, HuffingtonPost.com, Inc., Eli Lehrer, Breakfast Media, LLC, Andrew

Feinberg, Bradley Blakeman, Neil Cavuto, Stephanie Hamill, John Layfield, Elizabeth

MacDonald, Fox News Network, LLC, Hon. Andrew Napolitano, MSNBC Cable LLC,

NBCUniversal LLC, CNBC LLC, Chris Hayes, Joy-Ann Lomena-Reid, Leigh Ann Caldwell,

Brian Schwartz, Dan Rather, News and Guts LLC, National Republican Senatorial Committee,

Griffin Connolly, FiscalNote, Inc., Kevin McLaughlin, The Washington Times LLC, Benjamin

Wolfgang, American Broadcasting Companies, Inc., Capitol Hill Publishing, Inc. (d/b/a The

Hill), Cathleen Decker, Nicole Hensley, Jen Kerns, Josh Kraushaar, Los Angeles Times

                                                  1
501341.1
   Case 2:19-cv-00236 Document 272 Filed 08/22/19 Page 2 of 5 PageID #: 2632



Communications, LLC, David Martosko, Gideon Resnick, The Daily Beast Company LLC, The

National Journal Group LLC, Daily News L.P., David Bergstein, Democratic Senatorial

Campaign Committee, Justin Lavoie, Lauren Passalacqua, Ben Ray, Courtney Rice, and The

Charleston Gazette-Mail     (collectively, “Defendants”), respectfully moves this Court for an

Order amending the current briefing schedule for Defendants’ respective motions to dismiss as

follows: (1) extending the time for Plaintiff to file oppositions to Defendants’ respective motions

to dismiss, up to and including September 30, 2019; and (2) extending the time for Defendants to

file their respective replies to Plaintiff’s oppositions, up to and including October 21, 2019. In

support of this Unopposed Motion, Plaintiff states as follows:

           1.   On April 9, 2019, Plaintiff filed the operative First Amended Complaint (“FAC”),

naming the Defendants, among other defendants.

           2.   On August 16, 2019, Defendants, filed various motions to dismiss in response to

the FAC.

           3.   Due to the number of motions to dismiss filed on August 16, 2019 and the

complexity of this case, good cause exists to amend the current motion to dismiss briefing

schedule.

           4.   Accordingly, counsel for Defendants have agreed to Plaintiff’s request for an

extension of time to file oppositions to their motions to dismiss, with the new deadline of

September 30, 2019.

           5.   Counsel for Plaintiff have agreed to extend the time for Defendants to file their

respective replies, with the new deadline of October 21, 2019.

           6.   Plaintiff’s counsel has conferred with Defendants’ respective counsel, who have

agreed with the above amended motion to dismiss briefing schedule and will not oppose this



                                                2
501341.1
   Case 2:19-cv-00236 Document 272 Filed 08/22/19 Page 3 of 5 PageID #: 2633



Motion.

           7.     Plaintiff therefore respectfully requests that the Court, with the agreement of

counsel for Defendants: (1) extend the time for Plaintiff to file oppositions to Defendants’

respective motions to dismiss, up to and including September 30, 2019; and (2) extend the time

for Defendants to file their respective replies to Plaintiff’s oppositions, up to and including

October 21, 2019.

           WHEREFORE, for the foregoing reasons, Plaintiff respectfully requests that the Court

grant this Unopposed Motion and enter the accompanying proposed Order amending the current

briefing schedule for Defendants’ pending motions to dismiss, filed on August 16, 2019, as

follows: (1) that Plaintiff shall file its oppositions to Defendants’ respective motions to dismiss

by no later than September 30, 2019; and (2) that Defendants shall file their respective replies to

Plaintiff’s oppositions by no later than October 21, 2019.



Date: August 22, 2019                                               Respectfully submitted,

                                                                          DON BLANKENSHIP
                                                                                  By Counsel
                                                                          __ /s/ Jeremy Gray
                                                                            Eric P. Early, Esq.
                                                        (CA State Bar No. 166275, pro hac vice)
                                                                            Jeremy Gray, Esq.
                                                        (CA State Bar No. 150075, pro hac vice)
                                                                        Kevin S. Sinclair, Esq.
                                                        (CA State Bar No. 254069, pro hac vice)
                                                                EARLY SULLIVAN WRIGHT
                                                                    GIZER & McRAE LLP
                                                                 6420 Wilshire Blvd., 17th Floor
                                                                         Los Angeles, CA 90048
                                                                                  323.301.4660
                                                                      eearly@earlysullivan.com
                                                                       jgray@earlysullivan.com
                                                                   ksinclair@earlysullivan.com


                                                 3
501341.1
   Case 2:19-cv-00236 Document 272 Filed 08/22/19 Page 4 of 5 PageID #: 2634



                                                          _ /s/ Jeffrey S. Simpkins
                                                         Jeffrey S. Simpkins, Esq.
                                                                      WVSB #9806
                                                               SIMPKINS LAW
                                                                 102 E. 2nd Ave.
                                                          Williamson, WV 25661
                                                                     304.235.2735
                                                    simpkinslawoffice@gmail.com




                                       4
501341.1
   Case 2:19-cv-00236 Document 272 Filed 08/22/19 Page 5 of 5 PageID #: 2635



                                   CERTIFICATE OF SERVICE


           I hereby certify that I electronically filed the foregoing with the Clerk of the Court

using the CM/ECF system which will send notification of such filling to the Electronic Service

List for this Case.


                                                                              /s/ Jeremy Gray
                                                                            Jeremy Gray, Esq




501341.1
